DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
 
Response to Amendment
This action is in response to the amendments filed on 9/21/2021.
The amendments filed on 9/21/2021 have been entered. Accordingly, claims 1-23 remain pending. Claims 1-13 and 21 were previously withdrawn from consideration pursuant to restriction under 37 CFR 1.142(b) (applicant also elects Fig. 2B).  Claims 22 and 23 are newly added.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites the limitation of “providing for display at least one indication of a virtual stent defined by landing zones determined based on the stent effectiveness score” however, it is believed that it should rather be with the commas –providing, for display, at least one indication of a virtual stent defined by landing zones determined based on the stent effectiveness score--
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 and 22-23are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) abstract ideas of mental steps and mathematical calculations such as computing, identifying and determining of data that are either previously obtained and/or obtained from generic systems. This judicial exception is not integrated into a practical application because other than reciting “diagnostic system, an electronic memory and by a processor” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually computing, identifying and determining of data. This limitation is a mental process. 
The claim(s) 14-20 and 22-23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the highly generalized diagnostic system and the processor in those steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the amount of use of each icon, or the ranking of the icons based on the determined amount of use). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al (WO2014092755 cited in the IDS, 2014-06-19 below citations are from US20150297373), (hereinafter “Schmitt”) in view of Rollins et al (US20120075638, hereinafter “Rollins”) and further in view of Migliavacca et al (Virtual bench testing to study coronary bifurcation stenting, EuroIntervention 2015;11:V31-V34).
Regarding the claim 14, Schmitt teaches a system for automated stent planning (“FIG. 15 is a screen shot of the graphic interface of the system shown in FIG. 14 with a section of lumen selected for stent placement” [0030] also see Figs. 15-17 and [0031]-[0033]; “pre-interventional stent planning” [0040]; “stent planning, evaluation and adjustment by automating the procedures” [0044]) comprising: 
a diagnostic system to obtain data from a vessel of interest, the diagnostic system comprising: an electronic memory device (“Optical coherence tomography (OCT), intravascular ultrasound (IVUS) and other intravascular imaging modalities provide valuable information about vessel dimensions and plaque characteristics” [0034]; also see Fig. 1 and the associated pars. disclosing computer 18 including processor and memory); and 
one or more processors in communication with the electronic memory device, wherein the memory comprises instructions executable by the one or more processors to cause the one or more processors (“a processor having imaging data for the vessel, the processor executing program” [0007]) to: 
compute a set of lumen distance-based values from intravascular data generated using an intravascular probe pulled back through the blood vessel, the subsystem in electronic computing with the electronic memory device (“generating a set of data in response to distance measurements of the section of the blood vessel using an optical coherence tomography system, the set comprising a plurality of cross-sectional areas at a plurality of positions along the section” [0009]; “each frame is combined to give a single index for the entire pullback” [0076]); 
identify a set of local maxima from the set of lumen distance-based values, wherein one or more local maxima are correlated with potential stent landing zones (“the image frame at which the lumen area is a minimum (the MLA cross section) serves as a marker for measurement of the percent area stenosis relative to the cross-sectional area measured at one or more reference frames. The reference diameters are intended to represent the diameters of the lumen in segments of the vessel that are acceptable points of contact between the vessel and the edges of the stent. The best points of contact are those regions of the artery where lumen area is a local maximum and where plaque is minimal” [0042]); 
determine one or more frames in the intravascular data that correspond to one or more of the local maxima (the image frame at which the lumen area is a minimum [the MLA cross section] serves as a marker for measurement of the percent area stenosis relative to the cross-sectional area measured at one or more reference frames. The reference diameters are intended to represent the diameters of the lumen in segments of the vessel that are acceptable points of contact between the vessel and the edges of the stent. The best points of contact are those regions of the artery where lumen area is a local maximum and where plaque is minimal “” [0042]); and 
determine a pairs of candidate stent landing zones (“iteratively proceeding until every segment of the vessel in which the stent is to be placed is examined” [0005]) by identifying one or more frames disposed at a boundary, (“the stent length needed to cover the most severe portion of the lesion is approximately 27 mm; that is, from image frame 125 to image frame 260” [0062]; “mean diameters measured at a pair of reference frames located proximally and distally to the MLA frame” [0043].
“looking through the image set in a distal direction starting from the frame with the current MLA to locate the vessel cross section with the lowest plaque burden and largest lumen diameter” [0037]; “stent length needed to cover the most severe portion of the lesion is approximately 27 mm; that is, from image frame 125 to image frame 260. The computed stent profile is compared with the lumen diameter to determine an index value that provides a measure of error or deviation between the computed ideal profile and the current lumen profile [see FIGS. 12 and 13]. At each frame, the percentage difference between the computed stent profile area and the current lumen area is calculated” [0075]; “the system recalculates the difference between the distal and proximal boundary indicators and displays this measurement 296” [0082]), wherein a size is a length of a stent (“The process then proceeds to the next proximal segment and so on until the entire length of the vessel in which the stent is to be placed is examined” [0046]; “FIG. 7 and FIG. 6... The area shown hatched is intended to serve as a guide for choosing the diameter and length of the stent… or a frame spacing of about 0.2 mm, the stent length needed to cover the most severe portion of the lesion is approximately 27 mm; that is, from image frame 125 to image frame 260”[0062]); and 

	Schmitt does not specifically note the boundary of a search window; and generating, for each pair of candidate landing zones, a stent effectiveness score (SES) that results from placement of a virtual stent of a given distance and length at each pair of candidate landing zones; and providing for display at least one indication of a virtual stent defined by landing zones determined based on the stent effectiveness score.

However, in the same field of endeavor, Rollins teaches automatic segmentation and quantification of blood vessel structure and physiology, including segmentation and quantification, vessel wall, calcified plaques, fibrous caps including visualization of results (abst). Calcified plaque segmentation and quantification used to estimate the distribution of superficial calcification and inform strategies for optimal placement of coronary stents [0059]. The segmentation, quantification and visualization techniques used for a surgical planning, and determination of appropriate placement of stents [0123]. Segmentation method considers the pixel intensity and standard deviation of surrounding windows of different sizes to classify individual pixels as macrophages or not [0087]. The optimum frame interval will be tested. An initial volume ROI inside the CP in 3D, and the ROI is mapped back to individual frames. All the pixels inside the masks in individual frames can be used as priori information for graph cut segmentation [0081]. Live-wire can be used to accurately segment the calcified plaque boundary in a frame-by-frame manner [0078].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with boundary of a search window and generating, for each pair of candidate landing zones as taught by Rollins because it is beneficial to have an automatic system and method for segmentation and quantification of blood vessel structure and physiology on frame basis to visualize morphology of blood vessels ([0004] of Rollins).  

Schmitt does not specifically note generating, for each pair of candidate landing zones, a stent effectiveness score (SES) that results from placement of a virtual stent of a given distance and length at each pair of candidate landing zones; and providing for display at least one indication of a virtual stent defined by landing zones determined based on the stent effectiveness score.
However, in the same field of endeavor, Migliavacca teaches generating, for each pair of candidate landing zones, a stent effectiveness score (SES) that results from placement of a virtual stent of a given distance and length at each pair of candidate landing zones (“the main dimensions of the model should be representative of a real case, with real diameters and lumen stenosis. Examples of “population-specific”…used data from a population, such as the vessel diameters, the bifurcation angle, and the degree of stenosis, to define their models. The stent geometry can be reproduced easily due to significant improvements in computer-aided design (CAD) software, making any difference between the virtual reconstruction and the actual picture [see Figure 1]” pg. V32 left col.); 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the combination of references with generating, for each pair of candidate landing zones, a stent effectiveness score (SES) that results from placement of a virtual stent of a given distance and length at each pair of candidate landing zones; rank the stent effectiveness scores; and identifying one or more virtual stents, defined by landing zones determined based on ranking of the stent effectiveness scores, wherein the one or more virtual stents are displayed relative to a representation of a segment of the blood vessel as taught by Migliavacca because  it helps to improve, optimize and automate computer simulations for the planning of bifurcation stenting.

Regarding the claim 15, Schmitt teaches the lumen distance-based values are selected from a group consisting of a lumen area (“At each frame, …the current lumen area is calculated” [0075]), a lumen diameter (“The computed stent profile is compared with the lumen diameter to determine an index value” [0075]), and a distance that is measured from a point on a boundary of a lumen (“The system displays the distance between the proximal boundary and the distal boundary indicators 296” [0081]; “generating a set of data in response to distance measurements of the section of the blood vessel using an optical coherence tomography system, the set comprising a plurality of cross-sectional areas at a plurality of positions along the section” [0009]; “measure the distance L in mm between the proximal and distal reference cross sections and choose a stent” [0038]).

Regarding the claim 16, above combination of references teach all the limitations of the claim except for rank the stent effectiveness scores; and 
identifying one or more virtual stents, defined by landing zones determined based on ranking of the stent effectiveness scores, wherein the one or more virtual stents are displayed relative to a representation of a segment of the blood vessel.

However, in the same field of endeavor, Migliavacca teaches generating, for each pair of candidate landing zones, a stent effectiveness score (SES) that results from placement of a virtual stent of a given distance and length at each pair of candidate landing zones (“the main dimensions of the model should be representative of a real case, with real diameters and lumen stenosis. Examples of “population-specific”…used data from a population, such as the vessel diameters, the bifurcation angle, and the degree of stenosis, to define their models. The stent geometry can be reproduced easily due to significant improvements in computer-aided design (CAD) software, making any difference between the virtual reconstruction and the actual picture [see Figure 1]” pg. V32 left col.); 
rank the stent effectiveness scores (“Once the geometry is defined, structural, fluid dynamic or drug release virtual bench tests can be carried out [ranking/scoring]. Structural simulations require constitutive equations, i.e., the equations that describe the response of the material to a specific mechanical stimulus, which are ascribed to the stents, the balloons, the arterial wall, and the plaque” pg. V32 left col.); and 
identifying one or more virtual stents, defined by landing zones determined based on ranking of the stent effectiveness scores, wherein the one or more virtual stents are displayed relative to a representation of a segment of the blood vessel (“Figure 2 depicts an example of results from structural, fluid dynamics and drug-release analyses in a computer model of a coronary bifurcation. Moving image 1 and Moving image 2 show a stent expansion with arterial stresses and blood inside a stented coronary bifurcation,” pg. V33 also see fig. 4 and the associated section).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the combination of references with generating, for each pair of candidate landing zones, a stent effectiveness score (SES) that results from placement of a virtual stent of a given distance and length at each pair of candidate landing zones; rank the stent effectiveness scores; and identifying one or more virtual stents, defined by landing zones determined based on ranking of the stent effectiveness scores, wherein the one or more virtual stents are displayed relative to a representation of a segment of the blood vessel as taught by Migliavacca because  it helps to improve, optimize and automate computer simulations for the planning of bifurcation stenting.
Regarding the claim 17, above combination of references teach all the limitations of the claim except for generating a representation of a stent having a stent length and displaying the representation of the stent disposed at a first landing zone and a second landing zone, wherein the first and the second landing zone correspond to the stent effectiveness score 
However, in the same field of endeavor, Migliavacca teaches generating a representation of a stent having a stent length and displaying the representation of the stent disposed at a first landing zone and a second landing zone, wherein the first and the second landing zone correspond to the stent effectiveness score (“Figure 2 depicts an example of results from structural, fluid dynamics and drug-release analyses in a computer model of a coronary bifurcation. Moving image 1 and Moving image 2 show a stent expansion with arterial stresses and blood inside a stented coronary bifurcation,” pg. V33 also see fig. 4 and the associated section).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the combination of references with generating a representation of a stent having a stent length and displaying the representation of the stent disposed at a first landing zone and a second landing zone, wherein the first and the second landing zone correspond to the stent effectiveness score as taught by Migliavacca because  it helps to improve, optimize and automate computer simulations for the planning of bifurcation stenting.

Regarding the claim 18, above combination of references teach all the limitations of the claim except for adjusting the SES with one or more weighting factors.
However, in the same field of endeavor, Migliavacca teaches adjust the SES with one or more weighting factors (“Verification is the process of building a model in the correct way, not only from the anatomical point of view, but also with regard to the accurate description of material properties, loads, constraints, and boundary conditions. From a geometrical point of view, the hypotheses and assumptions adopted should ensure that the model obtained closely resembles the real device, as shown in Figure 1. The boundary conditions need to be applied in order to represent the effects of the rest of the circulation or the loads generated by the balloon expansion correctly” pg. V33).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the combination of references with adjusting the SES with one or more weighting factors as taught by Migliavacca because  it helps to improve, optimize and automate computer simulations for the planning of bifurcation stenting.

Regarding the claim 19, above combination of references teach all the limitations of the claim except for weighting factors comprise restrictions based on artery type 
However, in the same field of endeavor, Migliavacca teaches weighting factors comprise restrictions based on artery type (“Verification is the process of building a model in the correct way, not only from the anatomical point of view, but also with regard to the accurate description of material properties, loads, constraints, and boundary conditions. From a geometrical point of view, the hypotheses and assumptions adopted should ensure that the model obtained closely resembles the real device, as shown in Figure 1. The boundary conditions need to be applied in order to represent the effects of the rest of the circulation or the loads generated by the balloon expansion correctly” pg. V33).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the combination of references with weighting factors comprise restrictions based on artery type as taught by Migliavacca because  it helps to improve, optimize and automate computer simulations for the planning of bifurcation stenting.

Regarding the claim 20, above combination of references teach all the limitations of the claim except for morph a representation of a vessel using a stent representation to compute a change in an intravascular parameter suitable for determining the SES.
However, in the same field of endeavor, Migliavacca teaches morph a representation of a vessel using a stent representation to compute a change in an intravascular parameter suitable for determining the SES (“to provide the clinician with a quantitative indication of the risk of stent fatigue fracture in peripheral arteries. The project developed a suite of virtual bench testing models – which included patient-specific and implant specific factors – able to provide the stresses and strains induced in the stent by cyclic leg movements by means of pre-computed simulations” pg. V34; also notice the shape of the blood vessel lumen being changed with the virtual stent model in figs. 1-4 and the associated sections).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the combination of references with morph a representation of a vessel using a stent representation to compute a change in an intravascular parameter suitable for determining the SES as taught by Migliavacca because it helps to improve, optimize and automate computer simulations for the planning of bifurcation stenting.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Rollins and Migliavacca as applied to claim 14 above, and further in view of Morris et al (Virtual Fractional Flow Reserve From Coronary Angiography: Modeling the Significance of Coronary Lesions, JACC: CARDIOVASCULAR INTERVENTIONS, VOL. 6, NO. 2, 2013), (hereinafter “Morris”).
Regarding the claim 22, above combination of references teach all the limitations of the claim except for calculating, by the one or more processors, a first virtual fractional flow reserve (VFR) for the vessel prior to placing the stent; calculating a second Virtual Fractional Reserve for the vessel subsequent to placing the stent; subtracting, by the one or more processors, a first VFR from second VFR to obtain a change in VFR in response to stent placement; and dividing, by the one or more processors, the change in VFR by the length of the stent.
However, in the same field of endeavor, Morris teaches calculating, by the one or more processors, a first virtual fractional flow reserve (VFR) for the vessel prior to placing the stent (“The “virtual” fractional flow reserve (vFFR) was then calculated from the simulation results” see Computing virtual FFR from angiographic images section on pg. 150, right col.); 
calculating a second Virtual Fractional Reserve for the vessel subsequent to placing the stent (“The FFR was measured in the diseased vessels. Stent implantation proceeded according to normal practice on the basis of the angiogram and the FFR. After stent implantation, RoCA and physiological measurements were repeated.” pg. 150, right col.; “The computed vFFR was stratified in the same way, and the results were compared. There was a high level agreement between mFFR and vFFR. Diagnostic accuracy” pg. 151 right col.); 
subtracting, by the one or more processors, a first VFR from second VFR to obtain a change in VFR in response to stent placement (“The agreeability between vFFR and mFFR was assessed by calculating the mean difference between virtual and measured values [indicating positive or negative bias] along with the standard deviation of these differences” pg. 151 left col.; also see Quantitative accuracy of vFFR); and 
dividing, by the one or more processors, the change in VFR by the length of the stent (“The average absolute error of vFFR, when compared with mFFR, was 0.06 (8.1%). The Bland-Altman plot is shown in Figure 1 (21). The correlation coefficient of the vFFR values with the mFFR values was 0.84 (Fig. 2). Each individual mFFR is compared with its corresponding vFFR in Figure 3.” pg. 151).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with calculating, by the one or more processors, a first virtual fractional flow reserve (VFR) for the vessel prior to placing the stent; calculating a second Virtual Fractional Reserve for the vessel subsequent to placing the stent; subtracting, by the one or more processors, a first VFR from second VFR to obtain a change in VFR in response to stent placement; and dividing, by the one or more processors, the change in VFR by the length of the stent as taught by Morris because it would improve operator and patient access to physiologically guided decision making with potential impact on clinical outcomes and cost (right col. on pg. 153 of Morris) 

Regarding the claim 23, above combination of references teach all the limitations of the claim except for selecting one or more virtual stents having SES with a predicted VFR above or equal to an end user set target VFR.
However, in the same field of endeavor, Morris teaches selecting one or more virtual stents having SES with a predicted VFR above or equal to an end user set target VFR (“The 95% confidence intervals for sensitivity, specificity, PPV [positive predictive value] and NPV [negative predictive value] were calculated using the exact binomial test” pg. 151 left col.; also see Diagnostic accuracy of vFFR section in combination with figs. 1-3 and the associated sections.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with selecting one or more virtual stents having SES with a predicted VFR above or equal to an end user set target VFR as taught by Morris because it would improve operator and patient access to physiologically guided decision making with potential impact on clinical outcomes and cost (right col. on pg. 153 of Morris) 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive at least for the reasons provided below;
Regarding applicant arguments for the rejection of claims under 35 USC 101, it is noted that the claims are still patent ineligible for the following reasons;
Contrary to the applicant’s assertion, the claimed system is a very generic and is not specific to a particular field. The claimed system does not even provide treatment of vascular conditions let alone obtaining/diagnosing vessel conditions needles to mention improvement to using stents to treat the condition. Claims are merely directed to a system comprising a diagnostic system to obtain data from a vessel of interest (without any particular physical device which under BRI could even be a visual diagnosis), the diagnostic system comprising: 
The applicant amends the claim to include the “providing for display at least one indication of a virtual stent defined by landing zones determined based on the stent effectiveness score.” Yet, these amendments do not help to overcome the 101 rejections for several reasons; as for reason (1) this limitation also does not positively claim the structure of “display” rather merely recites providing for display. And as for reason (2), in the absence of any specific structure, displaying (although the not positively recited) could merely be showing those zones.
Regarding the other arguments for 101 rejections, applicant’s attention is directed to the previous office action where those arguments were explained in great detail.
Applicant’s arguments regarding the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SERKAN AKAR/           Primary Examiner, Art Unit 3793